Case 5:17-cr-50071-TLB Document 49 Filed 06/08/21 Page 1 of 5 PagelD #: 234

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:17-CR-50071-TLB-001
ELISEO ALVAREZ, JR. DEFENDANT

OPINION AND ORDER

Before the Court is Defendant Eliseo Alvarez, Jr.’s Motion for Reconsideration
(Doc. 45). The Government has filed a Response (Doc. 48), and the Motion is ripe for
consideration. For the reasons explained below, the Court DENIES the Motion.

|. BACKGROUND

Mr. Alvarez pleaded guilty to one count of knowingly and intentionally distributing
50 grams or more of actual methamphetamine. On June 6, 2018, the Court sentenced
Mr. Alvarez to 120 months of imprisonment, a 5-year term of supervised release, a $1,900
fine, and a $100 special assessment. On November 30, 2020, Mr. Alvarez filed a pro se
Motion, seeking “a reduction of sentence . . . under the First Step Act.” (Doc. 42, p. 1).
He sought early termination of his sentence on the basis that the Bureau of Prisons
(“BOP”) had failed to implement effective procedures to mitigate the spread of COVID-
19. The Court construed this Motion as one for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) and denied it because Mr. Alvarez failed to demonstrate that he had
exhausted his remedies as required under 18 U.S.C. § 3582(c)(1)(A). See Doc. 44. Mr.
Alvarez then filed the present Motion seeking reconsideration, asserting that he did
indeed exhaust his administrative remedies. The Court therefore treats this Motion as a

renewed request for compassionate release.
Case 5:17-cr-50071-TLB Document 49 _ Filed 06/08/21 Page 2 of 5 PagelD #: 235

ll. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).._ If
one of these threshold requirements is satisfied, the court may grant a defendant's motion
for a reduction in sentence “after considering factors set forth in 18 U.S.C. § 3553(a) to
the extent that they are applicable, if it finds that . .. extraordinary and compelling reasons
warrant such a reduction . . . and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,
the Court looks to the Sentencing Commission's policy statement in the United States
Sentencing Guidelines (“U.S.S.G.”) as a starting point in determining what constitutes
“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). Application Note
1(A)(ii)(I) of U.S.S.G. § 1B1.13 indicates that the medical condition of the defendant may
provide extraordinary and compelling reasons if the defendant is “suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Although the Sentencing Commission has not updated
or adopted a new policy statement since the FSA was enacted, the policy statement
nonetheless provides guidance as to what constitutes extraordinary and compelling
reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.

Schmitt, 2020 WL 96904, at *3 (N.D. lowa Jan. 8, 2020).
Case 5:17-cr-50071-TLB Document 49 Filed 06/08/21 Page 3 of 5 PagelD #: 236

lil. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule on Mr. Alvarez’s Motion is dependent on whether he:
(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion
for early release or (2) allowed 30 days to lapse since the warden received his request
for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i).. Mr. Alvarez
asserts—and the Government presents proof—that he requested compassionate release
from his warden and was denied such release in September 2020. (Doc. 47, p. 52).
Since ‘more than 30 days have lapsed since Mr. Alvarez requested compassionate
release, the Court finds that he has satisfied the exhaustion requirement set forth at 18
U.S.C. § 3582(c)(1)(A)(i).

B. Extraordinary and Compelling Circumstances

Unfortunately for Mr. Alvarez, he does not have any medical conditions that rise to
the level of an extraordinary and compelling reason for his early release. He is 31 years
old, and his only medical conditions are a broken tooth and dermatitis. See Doc. 47, p.
22. There is no evidence to suggest that he is suffering from any conditions that
substantially diminish his ability to provide self-care in the context of a correctional facility.
Thus, at this time, the Court finds that Mr. Alvarez has failed to show extraordinary and
compelling reasons justifying his release.

C. Section 3553(a) Factors

Even if Mr. Alvarez were able to demonstrate extraordinary and compelling

reasons for his release, he is not a suitable candidate for early release considering the

Section 3553(a) factors. Section 3582(c)(1) requires the court to consider the factors set
Case 5:17-cr-50071-TLB Document 49 Filed 06/08/21 Page 4 of 5 PagelD #: 237

forth in 18 U.S.C. § 3553(a) before granting a motion for compassionate release. The
Court considers a number of such factors, including: “the nature and circumstances of the
offense and the history and characteristics of the defendants;” and “the need for the
sentence imposed: to reflect the seriousness of the offense, to promote respect for the
law, [to provide just punishment for the offense[,] to afford adequate deterrence to
criminal conduct[,] . .. and to provide the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the most effective manner[.]’ 18
U.S.C. § 3553(a)(1), (2)(A}H(B), & (D).

All of these factors weigh against a sentence reduction. Mr. Alvarez’s Guideline
range was 188 to 235 months of imprisonment. The Court granted a considerable
downward variance, ultimately sentencing him to 120 months’ imprisonment. The Court
notes that it granted this variance in spite of the fact that he was held responsible for
approximately 1.3 kilograms of actual methamphetamine. Moreover, counting from the
date of his original arrest, he has only served 30 months of his 120-month sentence. In
the Court's view, this amount of time is insufficient to reflect the seriousness of his offense
conduct, to promote respect for the law, and to afford adequate deterrence to those who
would seek to engage in similar criminal activities. Additionally, allowing Mr. Alvarez to
complete his prison sentence in 30 months would create a significant disparity with other
defendants who have been held responsible for similarly large quantities of
methamphetamine. In sum, after considering and weighing all of the Section 3553(a)
factors, the Court continues to find that a sentence of 120 months is just and fair under

the totality of the circumstances.
Case 5:17-cr-50071-TLB Document 49 _ Filed 06/08/21 Page 5 of 5 PagelD #: 238

For these reasons, even if Mr. Alvarez had demonstrated extraordinary and
compelling medical reasons justifying a reduction of his sentence, the Court finds that the
Section 3553(a) factors do not justify compassionate release."

IV. CONCLUSION
IT IS THEREFORE ORDERED that Defendant Eliseo Alvarez Jr.'s pro se Motion

for Reconsideration (Doc. 45) is DENIED.

IT IS SO ORDERED on this Bee, of June, 2021,

  

 

‘L. BROOKS
ITED STATES DISTRICT JUDGE

 

1 To the extent Mr. Alvarez asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where he
serves his sentence. See 18 U.S.C. §§ 3624(c)(4), 3621(b).
